DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of amendment and remarks filed on 3/10/22. Claims 33-34 and non-elected claim 35 has been canceled as per applicant’s amendment dated 3/10/22.
Claims 16-32 are examined in the application. In view of the amendment, rejection of claims 33-34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn.
The following rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-32 are rejected under 35 U.S.C. 103 as being unpatentable over 2003/0108504 (‘504).
 US ‘504  teaches hair conditioning composition ( claimed composition for treating keratin fibers) comprising silicones and frizz control agents and teaches non-volatile silicone oil and volatile silicone oil under abstract ( claimed at least one silicone oil, claims 16 and 19-20  ) and at ¶¶ [ 0025-0030 and 0038] teaches claimed non-volatile silicone oil  and the amount is 0.5 to 30% and meets at least 20% regarding claim 16 and meets claims 17-18 for silicone oil less than 50% and less than 35 % respectively and the amount of non-volatile oil which is 0.1 to 15% overlaps with the amount taught for non-volatile oil. US ‘504 at ¶¶ [0057-0058] teaches volatile silicones (claims 19-20) and at ¶¶ [0059-0060] teaches cyclic silicones (claim 21). US ‘504 at ¶ [0038] teaches non-volatile oil, which is polydimethyl siloxanes (claim 22) and at ¶¶ [0042-0043] teaches alkyl amino substituted silicone compounds and the polymer is known as “amodimethicone” (claims 22-23). US ‘504 at ¶¶ [ 0139 and 0142] teaches aqueous carrier and the preferably water and the amount is about 10 % to about 99% and  the claimed amount from 1% to 40% of claim 24 and the claimed amount from 5% to 35 % of claim 25 overlaps with the amount of water taught by US ’504. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).


US ‘504 at ¶¶ [0133& 0134 &0136] teaches humectant and the amount is from about 0.1 to about 20% and this amount meets less than 50% of claim 27 and less than 40% of claim 28 for polyol and glycerine, propylene glycol, butylene glycol, dipropylene glycol, hexylene glycol is same to that claimed in claim 26 for polyol claimed in the instant application.
US ‘504 teaches the amount of water can be from 10-99% and the amount of humectant is 0.1 to about 20% and if water is 20% and humectant (polyol) is 20%, weight ratio of amount of water to polyol is (20/20=1) and this meets the weight ratio of amount of water to amount of polyol is less than 3. If water is 30% and polyol is 15%, then the ratio is 30/15 and this is 2 and this meets the weight  ratio of amount of water  to amount of  polyol is less than 3 ( claim 16).  If water is 30% and polyol is 20%, then the ratio is 30/20 and this is 1.5 and this meets the ratio of amount of water to amount of polyol is less than 3.  If water is 40% and polyol is 15%, then the ratio is 40/15 and this is 2.66 and this meets the ratio of amount of water to amount of polyol is less than 3. If water is 50% and polyol is 20%, then the ratio is 50/20 and this is 2.5 and this meets the weight  ratio of amount of water  to amount of  polyol is less than 3 ( claim 16). 
The values 1, 1.5, 2, 2.5 and  2.66 also meet the weight  ratio of amount of water  to amount of  polyol is greater than 0.1 of claim 29 and also meet the weight  ratio of amount of water  to amount of  polyol is greater than 0.3 of claim 30.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
US ‘504 at ¶¶ [0183-0184] teaches cationic conditioning agents and this includes claimed cationic polymer (claim 31) and claimed cationic surfactant (claim 32). US ‘504 at ¶ [0266] teaches product forms which are rinse-off or leave-on (claims 33-34).
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  prepare compositions taught by US ‘504 by having non-volatile oil, volatile oil, water, polyol and cationic polymer and cationic surfactant and frizz control agent all taught by US ‘504 with the reasonable expectation of success that the hair conditioning compositions provide improved frizz control benefits in addition to other conditioning benefits such as smoothness, softness and reduction of friction while reducing sticky and greasy feeling all taught by US ‘504. This is a prima facie case of obviousness.  

Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive.
Applicants argue that US ‘504 does not disclose higher concentration of silicone oil in compositions comprising 10% or more of water since US ‘504 teaches about 5% to about 20% by weight of non-volatile silicone oil in an aqueous composition  at ¶ [0030].
In response to the above argument, claim 16 claims silicone oil which is at least 25% by weight and silicone oil is a mixture of both volatile silicone oil and non-volatile silicone oil. The amount of non-volatile silicone oil in an aqueous composition is about 5% to about 20% by weight  and the claimed amount of non-volatile oil, which is from 0.1 to 15% by weight of claim 20 overlaps with the above  amount.
Silicone oil ( claim 16) also includes volatile silicone oil and US ‘504 at  ¶ [0055] teaches:

    PNG
    media_image1.png
    280
    439
    media_image1.png
    Greyscale



The amount of volatile silicone oil in aqueous composition is from about 5% to about 65% meets at least one silicone oil in an amount of at least 25% by weight of claim 16 and it also meets the limitation of claims 17-18 and when the non-volatile silicone oil is from 0.1 to 15% by weight  ( claim 20) the amount of  volatile silicone oil in aqueous compostion is from about 5 to about 70% and values from 10 to 70 % meets at least 25% by weight of silicone oil for volatile oil. Instant specification fails to describe the ranges for volatile silicone oil (emphasis added).
Applicants argue that US ‘504 fails to provide motivation to modify the composition to comprise the specified ratios and the  Office is using impermissible hindsight in an attempt to reconstruct a composition comprising a “weight ratio of the amount of the (b)
water to the amount of the (c) at least one polyol [that] is less or equal to 3”.
In response to the above argument, US ‘504 teaches the amount of water can be from 10-99% and the amount of humectant is 0.1 to about 20% and if water is 20% and humectant (polyol) is 20%, weight ratio of amount of water to polyol is (20/20=1) and this meets the weight ratio of amount of water to amount of polyol is less than 3. If water is 30% and polyol is 15%, then the ratio is 30/15 and this is 2 and this meets the weight  ratio of amount of water  to amount of  polyol is less than 3 ( claim 16).  If water is 30% and polyol is 20%, then the ratio is 30/20 and this is 1.5 and this meets the ratio of amount of water to amount of polyol is less than 3.  If water is 40% and polyol is 15%, then the ratio is 40/15 and this is 2.66 and this meets the ratio of amount of water to amount of polyol is less than 3. If water is 50% and polyol is 20%, then the ratio is 50/20 and this is 2.5 and this meets the weight  ratio of amount of water  to amount of  polyol is less than 3 ( claim 16). 
See below for more calculations.  
If water is 10% and humectant (polyol) is 5%, weight ratio of amount of water to polyol is (10/5=2) and this meets the weight ratio of amount of water to amount of polyol is less than 3. If water is 10% and polyol is 15%, then the ratio is 10/15 and this is 0.66 and this meets the weight  ratio of amount of water  to amount of  polyol is less than 3 ( claim 16).  If water is 15% and polyol is 20%, then the ratio is 15/20 and this is 0.75 and this meets the ratio of amount of water to amount of polyol is less than 3.  If water is 25% and polyol is 20%, then the ratio is 25/20 and this is 1,25 and this meets the ratio of amount of water to amount of polyol is less than 3. If water is 40% and polyol is15%, then the ratio is 40/15 and this is 2.66 and this meets the weight  ratio of amount of water  to amount of  polyol is less than 3 ( claim 16). 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In conclusion claims are prima facie obvious over US ‘504.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619